Title: From Thomas Jefferson to Albert Gallatin, 29 July 1804
From: Jefferson, Thomas
To: Gallatin, Albert


               
                  
                     Dear Sir
                  
                  Monticello July 29. 04
               
               My last to you was of the 12th. since that I have recieved yours of the 9th. 18th. & two of the 23d. and one from mr Duval of the 26th. I had before the last dates recieved a letter from Peter Freneau informing me that mr Neufville the father was dangerously ill, and solliciting the succession to his office for Isaac Neufville his son, who has in fact long done all the business of the office. that the law should not have provided for the transaction of it’s ordinary business when the incumbent is too ill to write his name, or necessarily absent, is a defect which the legislature should amend: but it would not justify the removing a man because he was too sick to do the business. I presume therefore we must wait for certain information of his death, or of his irrecoverable incapacity. of the three persons named in your letter (D’Oyley, Mulligan, & Crofts) I should prefer the former, because of the evidences of the confidence of the state in him, which are evidences of his being worthy: but would he accept it? the objection you mention to Mulligan is solid. Crofts, by undertaking the office of Commr. of the land tax, has acquired some title to our consideration. it might produce a hesitation balancing so respectable a recommendation as that of Peter Freneau, but not I think the established character of Doyley. when you recieve & forward information of the death or irrecoverable incapacity of the present officer, be so good as to say what you think of the claims of Doyley, Crofts & Isaac Neufville. our post-establishment is as follows.
               
                  
                     leaves Washington
                     Sundays
                     Tuesdays
                     & Thursday’s
                     at
                     7. P.M.
                  
                  
                     arrives at Milton
                     Tuesdays
                     Thursdays
                     & Saturdays
                     at
                     6½ P.M.
                  
                  
                     leaves Milton
                     Wednesdays
                     Fridays
                     & Sundays
                     at
                     4. A.M.
                  
                  
                     arrives at Washington
                     Thursdays
                     Saturdays
                     & Mondays
                     at
                     8. P.M.
                  
               

               Accept affectionate salutations
               
                  
                     Th: Jefferson
                  
               
            